
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 171
        [EPA-HQ-OPP-2011-0183; FRL-9947-75]
        RIN 2070-AJ20
        Notification of Submission to the Secretary of Agriculture; Pesticides; Certification of Pesticide Applicators
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notification of submission to the Secretary of Agriculture.
        
        
          SUMMARY:
          This document notifies the public as required by the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) that the EPA Administrator has forwarded to the Secretary of the United States Department of Agriculture (USDA) a draft regulatory document concerning the certification of pesticide applicators rule revisions. The draft regulatory document is not available to the public until after it has been signed and made available by EPA.
        
        
          DATES:
          See Unit I. under SUPPLEMENTARY INFORMATION.
        
        
          ADDRESSES:

          The docket for this action, identified by docket identification (ID) number EPA-HQ-OPP-2011-0183, is available at http://www.regulations.gov or at the Office of Pesticide Programs Regulatory Docket (OPP Docket) in the Environmental Protection Agency Docket Center (EPA/DC), West William Jefferson Clinton Bldg., Rm. 3334, 1301 Constitution Ave. NW., Washington, DC 20460-0001. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the OPP Docket is (703) 305-5805. Please review the visitor instructions and additional information about the docket available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michelle Arling, Field and External Affairs Division (7506P), Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001; telephone number: (703) 308-5891; email address: arling.michelle@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. What action is EPA taking?

        Section 25(a)(2)(B) of FIFRA requires the EPA Administrator to provide the Secretary of USDA with a copy of any draft final rule at least 30 days before signing it in final form for publication in the Federal Register. The draft final rule is not available to the public until after it has been signed by EPA. If the Secretary of USDA comments in writing regarding the draft final rule within 15 days after receiving it, the EPA Administrator shall include the comments of the Secretary of USDA, if requested by the Secretary of USDA, and the EPA Administrator's response to those comments with the final rule that publishes in the Federal Register. If the Secretary of USDA does not comment in writing within 15 days after receiving the draft final rule, the EPA Administrator may sign the final rule for publication in the Federal Register any time after the 15-day period.
        II. Do any statutory and executive order reviews apply to this notification?
        No. This document is merely a notification of submission to the Secretary of USDA. As such, none of the regulatory assessment requirements apply to this document.
        
          List of Subjects in Part 171
          Environmental protection, Agricultural worker safety, Applicator competency, Pesticide safety training, Pesticide worker safety, Pesticides and pests, Restricted use pesticides.
        
        
          Dated: July 15, 2016.
          Jack E. Housenger,
          Director, Office of Pesticide Programs.
        
      
      [FR Doc. 2016-17405 Filed 7-22-16; 8:45 am]
       BILLING CODE 6560-50-P
    
  